AFFIRMED as Modified; Opinion Filed February 26, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00642-CR

                          WAYNE EDWARD GREER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-61170-S

                             MEMORANDUM OPINION
                         Before Justices Lang, Stoddart, and Schenck
                                 Opinion by Justice Stoddart

       Wayne Edward Greer appeals following the adjudication of his guilt for aggravated

assault with a deadly weapon. In a single issue, appellant contends the trial court’s judgment

should be modified to delete the fine. The State agrees the fine should be deleted from the

judgment. We modify the trial court’s judgment adjudicating guilt and affirm as modified,

       Appellant waived a jury and pleaded guilty to aggravated assault with a deadly weapon, a

firearm. See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011). The trial court deferred

adjudicating guilt, placed appellant on three years’ community supervision, and assessed a

$1,000 fine.   The State later moved to adjudicate guilt, alleging appellant violated several
conditions of his community supervision.       Following a hearing, the trial court found the

allegations true, adjudicated appellant guilty of aggravated assault with a deadly weapon, and

assessed punishment at ten years’ imprisonment. The trial judge specifically stated there would

be no fine assessed. The trial court’s judgment, however, incorrectly includes a fine that was not

orally pronounced.

       When a variation between the oral pronouncement of the sentence and the written

memorialization of the sentence exists, the oral pronouncement controls. See Coffey v. State, 979
S.W.2d 326, 329 (Tex. Crim. App. 1998); see also McCoy v. State, 81 S.W.3d 917, 919 (Tex.

App.—Dallas 2002, pet. ref’d). We sustain appellant’s sole issue.

       We note that the judgment also states appellant pleaded true to the allegations in the

motion to adjudicate, but the record shows he pleaded not true. We modify the judgment

adjudicating guilt to delete the fine and to show appellant pleaded not true to the motion to

adjudicate. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).

       As modified, we affirm the trial court’s judgment adjudicating guilt.




                                                     / Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140642F.U05




                                               -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


WAYNE EDWARD GREER, Appellant                       Appeal from the 282nd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00642-CR        V.                        F12-61170-S).
                                                    Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                        Justices Lang and Schenck participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True.”

       The section entitled “Fine” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered February 26, 2015.




                                              -3-